Voto concurrente emitido por el
Juez Asociado Señor Rebo-llo López,
al cual se unen los Jueces Asociados Señores Hernández Denton y Fuster Berlingeri.
Suscribimos y endosamos la determinación tomada en el presente caso por una mayoría de los integrantes del Tribunal concediéndole un término al Estado para mostrar causa por la cual este Tribunal no deba expedir el recurso de certiorari radicado, dictar sentencia revocatoria de la resolución emitida por el Tribunal de Circuito de Apelacio-nes en el mismo, y devolver el caso a instancia para la celebración de una nueva vista preliminar; ello conforme lo solicitado por los peticionarios en el recurso radicado. Igualmente consideramos correcta y necesaria la orden de paralización de los procedimientos a nivel de instancia, emitida por el Tribunal en el día de hoy.
Hemos entendido procedente, sin embargo, expresarnos por separado; ello debido a la seriedad y gravedad de las imputaciones que se le hacen al Estado en el presente caso. Hacemos claro, sin embargo, que nuestras expresiones tie-nen como base las alegaciones hechas en el recurso de cer-tiorari radicado por la representación legal de los acusados peticionarios, recalcando el hecho de que la firma de un. escrito por un abogado equivale a certificar que ha leído el mismo y que de acuerdo a su mejor conocimiento, informa-ción y creencia, dicho escrito es uno fundado. Véanse: In re Siverio Orta, 117 D.P.R. 14 (1986); Canon 17 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
*197h-H
Las alegaciones que hacen los peticionarios —sobre la conducta observada por el Estado de supuestamente ocul-tar evidencia exculpatoria— son serias y graves, las cua-les, de ser ciertas, merecen no sólo nuestro más enérgico repudio sino que, posiblemente, la desestimación de los cargos criminales radicados contra los peticionarios, ello como una medida ejemplarizante en evitación de similares transgresiones en el futuro.
Conforme alegan los peticionarios, en la ocultación de la evidencia exculpatoria supuestamente están involucrados no sólo el Fiscal Auxiliar a cargo del caso, Ledo. Rubén Guzmán, sino que el Fiscal de Distrito de San Juan, Ledo. Emilio Aril, y el Subsecretario de Justicia de Puerto Rico, Ledo. Edwin Vázquez. Si ello es cierto, repetimos, el foro judicial no puede permanecer con los brazos cruzados y hacerse de la vista larga. Hay que tomar cartas en el asunto.
Sobre todo, cuando consideramos que la evidencia, ale-gadamente ocultada por los referidos funcionarios, versa sobre manifestaciones hechas por el principal testigo de cargo que afectan seriamente la veracidad de la declara-ción jurada que éste prestara y que sirviera de base para radicar las acusaciones por el delito de asesinato en primer grado contra los aquí peticionarios.
Pero hay más. Tomamos conocimiento judicial del hecho que, en relación con los actos delictivos que hoy se le im-putan a los aquí peticionarios, hace unos meses y luego de una prolongada investigación, el Secretario de Justicia de Puerto Rico, Ledo. José Fuentes Agostini, el Superinten-dente de la Policía de Puerto Rico, Ledo. Pedro Toledo, y funcionarios del Negociado Federal de Investigaciones (F.B.I.) celebraron una conferencia de prensa en la cual anunciaron al país que estaban ordenando el archivo y so-breseimiento del caso por razón de que: estaban total-*198mente convencidos de que ningún adulto era responsable de la muerte de la infortunada niña que había perecido en el Complejo Recreativo El Escambrón el 8 de junio de 1997; que todo había sido un lamentable accidente; y que el her-manito de la niña era testigo de ello.
Meses más tarde, de manera sorpresiva, se informó al país que los aquí peticionarios eran los verdaderos respon-sables de dicha muerte, siendo el principal testigo de cargo contra éstos Eliezer Santos Báez, único testigo con alegado conocimiento personal de los hechos imputados.(1)
Las declaraciones conflictivas, que se alega ocultaron los funcionarios del Estado, son precisamente las de este testigo, prestadas las mismas ante agentes del orden público. Esto es, las personas que sostienen que este tes-tigo hizo declaraciones negando lo expresado en la declara-ción jurada que sirvió de base para encausar a los aquí peticionarios no son sus familiares o amigos; son, repeti-mos, nada menos que funcionarios del orden público.
No estamos en disposición de permitir esta clase de ac-tuación por parte del Departamento de Justicia y de la Policía de Puerto Rico. Sobre todo, no estamos en disposi-ción de “hacernos de la vista larga” ante- alegaciones de que funcionarios del Departamento de Justicia incumplieron con el deber que tienen de producir, inmediatamente, evi-dencia exculpatoria relativa a unos hechos delictivos. Véase Brady v. Maryland, 373 U.S. 83 (1963).
Estas alegaciones de conducta impropia, de parte de es-tos funcionarios del Departamento de Justicia, tienen que ser esclarecidas, para bien o para mal, de dicho Departamento. La reputación, credibilidad y .buen nombre del Departamento de Justicia es extremadamente importante. La misma, actualmente, está en entredicho. Si *199algunos de sus funcionarios actuaron mal, éstos tienen que enfrentar las consecuencias.
HH
De ser ciertas las alegaciones antes mencionadas, somos del criterio que lo procedente en Derecho es, cuando me-nos, la desestimación de las acusaciones radicadas contra los aquí peticionarios; ello al amparo de las disposiciones del inciso (p) de la Regla 64 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
A tenor con la citada disposición reglamentaria, la de-fensa puede solicitar la desestimación de las acusaciones cuando exista ausencia total de prueba en cuanto a los ele-mentos del delito y/o cuando la determinación de causa probable que se haga no es conforme a derecho.
Se configura una violación al debido proceso de ley sus-tantivo del acusado cuando a éste no se le provee la prueba exculpatoria. Brady v. Maryland, ante. Esto, independien-temente de la buena o mala fe del Ministerio Público al negarse a proveer dicha prueba. Moore v. Illinois, 408 U.S. 786, 794-795 (1972); U.S. v. Ortiz-Miranda, 931 F. Supp. 85 (D.P.R.1996). Hoy, acorde con la jurisprudencia del Tribunal Supremo federal, no hay distinción entre el' tipo de solicitud de descubrimiento que hizo la defensa; esto es, sea una solicitud general o específica, el Estado viene en la obligación de descubrir la prueba exculpatoria. United States v. Bagley, 473 U.S. 667 (1985); Kyles v. Whitley, 514 U.S. 419, 433 (1995).
Nótese que la prueba exculpatoria en este caso es neurálgica. En las declaraciones que, alegadamente, fue-ron escondidas por el Estado, el “testigo estrella” reveló que no tenía conocimiento personal de los hechos que se le imputan a los peticionarios; esto es, que él no presenció la muerte de la víctima. Si ello es así, la determinación de causa probable para acusar, realizada a nivel de vista pre-*200liminar, es contraria a derecho; procediendo, cuando me-nos, la devolución del caso a vista preliminar para la cele-bración de una nueva vista, ello conforme lo solicitado por los peticionarios en el recurso que radicaran.
En nuestra humilde opinión entendemos que la prueba ocultada, oportunamente solicitada por la defensa a través de la Regla 95 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, es lo suficientemente significativa como para violentar los derechos constitucionales de los acusados.(2) Entre és-tos, y sólo para mencionar algunos: el derecho a gozar de una adecuada representación legal; a confrontarse con la prueba de cargo y el derecho a una adecuada asistencia de abogado.(3) Esto ante la sencilla razón de que les era im-prescindible la prueba exculpatoria que no fue entregada a la defensa.
No basta con que se entregue en la vista preliminar, luego de que el testigo declare, copia de la declaración ju-rada que éste prestó,(4) de manera oficial, ante el Ministe-rio Fiscal sino que, también, toda la prueba exculpatoria con que cuente el Estado. Sólo de esta forma podrá deter-minarse causa probable conforme a derecho. Véase Pueblo v. Rivera Rodríguez, 138 D.P.R. 138 (1995).
Recalcamos el hecho de que de haberse entregado la prueba exculpatoria, a nivel de vista preliminar, la defensa podría haber demostrado que el testigo principal de cargo no tenía conocimiento personal de los hechos. Esto no es una cuestión de credibilidad sino ausencia de causa probable conforme a derecho. En fin, somos del criterio que hay que investigar, a fondo y de manera minuciosa, estas ale-gaciones no sólo con el propósito de que se esclarezca la *201verdad y se le haga justicia a los peticionarios sino que por el buen nombre y reputación del Departamento de Justicia de Puerto Rico.
Es por ello que concurrimos con la acción hoy tomada por la mayoría del Tribunal.

 Ahora, conforme las acusaciones radicadas, resulta ser que la niña fue estrangulada. ¿Cómo puede, entonces, haberse dicho que lo que había ocurrido fue un lamentable accidente? ¿En manos de quién está el aparato investigativo del Es-tado?


 El estándar requerido es “probabilidad razonable”. United States v. Bagley, 473 U.S. 667 (1985). En el caso de autos, a nuestro juicio, se satisface en exceso dicho parámetro.


 Nótese que aquí la falta de adecuada representación es producto de la ale-gada acción del Estado. Debe recordarse que, para los abogados litigantes, el medio óptimo en la búsqueda de la verdad lo es el contrainterrogatorio. Si la defensa no cuenta con la prueba exculpatoria ¿cómo contrainterrogar adecuadamente?


 Pueblo en interés menores A.L.R.G. y F.R.G., 132 D.P.R. 990 (1993).